Dissenting Opinion by
Mr. Justice Pomeroy:
The color-blindness of thé majority persists; once again it is unable to distinguish red ink from ink that is blue, black, or blue-black.
As pointed out in Wieskerger Appeal, 447 Pa. 418, 421, 290 A. 2d 108 (1972) (dissenting opinion of the writer, joined by Mr. Justice Roberts) two separate sections of the Election Code—one dealing with the marking and counting of ballots, the other with instructions to be given the voters—specifically permit the use of blue, black, or blue-black ink only. “[T]he question . . . presented is not whether the elector had a purpose to make the ballot identifiable, or whether the red ink did in fact have that effect in this particular case. Those factors are not relevant if, as I believe, the use of red ink has been interdicted.” 447 Pa. at 422-23 (dissenting opinion). We do our system of democracy no great service by denying the legislature’s power to write the rules of the game in the conduct of elections. That, unfortunately, is what the Court does today, what it did in Wieskerger Appeal, supra, and also what was done as well in Reading Election Recount Case, 410 Pa. 62, 188 A. 2d 254 (1963) (Mr. Justice, now Chief Justice Jones noting a dissent, and *393Mr. Justice Cohen and Mr. Justice Roberts filing separate dissenting opinions).
I would disallow the four ballots marked in red and thus affirm the orders of the court of common pleas without modification.
Mr. Justice Roberts joins in this dissenting opinion.